                                                               United States Bankruptcy Court
                                                     Western District of Louisiana Shreveport Division
 In re      RWDY, Inc.                                                                                  Case No.   20-10616
                                                                            Debtor(s)                   Chapter    11



                                                           AMENDMENT COVER SHEET
Amendment(s) to the following petition, list(s), schedule(s) or statement(s) are transmitted herewith:
Schedule F

Updated Claim Amount for Creditors listed below:

 1. EIN CAP, INC.                                                             5. Tailored Fund Cap, LLC
 2. Fox Capital Group, Inc.                                                   6. Tiger Capital Group
 3. Mr Advance                                                                7. Vernon
 4. Queen Funding

Added Creditor:
Tap Rock Resources, LLC
c/o Holland & Hart LLP
110 North Guadalupe
Suite 1
Santa Fe, NM 87501




                                        NOTICE OF AMENDMENT(S) TO AFFECTED PARTIES
Pursuant to Federal Rule of Bankruptcy Procedure 1009(a), I certify that on September 8, 2020, notice of the filing of the
amendment(s) listed above has been given this date to any and all entities affected by the amendment as follows:

Served electronically through the court’s ECF System at the email address registered with the court:

United States Trustee
Western District of Louisiana, Shreveport Division
USTPRegion05.SH.ECF@usdoj.gov

Richard Drew on behalf of U.S. Trustee Office of U. S. Trustee
richard.drew@usdoj.gov

All parties who requested notices pursuant to Rule 2002 of the Federal Rules of Bankruptcy Procedure.

And on the following by Prepaid First Class U.S. Mail addressed to:

 EIN CAP, INC.                                                                Fox Capital Group, Inc.
 160 Pearl Street                                                             300 E. 56th Street
 5th Floor                                                                    Suite 6 J
 New York, NY 10005                                                           New York, NY 10021

 Mr Advance                                                                   Queen Funding
 35-12 19th Avenue                                                            101 Chase Avenue
 Suite 3W                                                                     Suite 208
 Astoria, NY 11105                                                            Lakewood, NJ 08701

 Tailored Fund Cap LLC                                                        Tiger Capital Group
 1967 Wehrle Drive                                                            99 Park Avenue
 Suite 1 #086                                                                 New York, NY 10016
 Buffalo, NY 14221




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy


             20-10616 - #143 File 09/08/20 Enter 09/08/20 15:39:24 Main Document Pg 1 of 8
 Vernon
 99 Washington Avenue
 Suite 1008
 Albany, NY 12260

 Tap Rock Resources, LLC
 c/o Holland & Hart LLP
 110 North Guadalupe
 Suite 1
 Santa Fe, NM 87501



 Date: September 8, 2020                                             /s/ Robert W. Raley
                                                                     Robert W. Raley, Esq.
                                                                     290 Benton Spur Road
                                                                     Bossier City, LA 71111
                                                                     318-747-2230
                                                                     bankruptcy@robertraleylaw.com




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                   Best Case Bankruptcy


             20-10616 - #143 File 09/08/20 Enter 09/08/20 15:39:24 Main Document Pg 2 of 8
                                                                                                                                                               9/08/20 2:54PM


 Fill in this information to identify the case:

 Debtor name         RWDY, Inc.

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF LOUISIANA SHREVEPORT DIVISION

 Case number (if known)            20-10616
                                                                                                                                                Check if this is an
                                                                                                                                                amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                               12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

              No. Go to Part 2.

              Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                  Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                         $393.00         $393.00
           Colorado Department of Revenue                            Check all that apply.
           PO Box 17087                                                  Contingent
           Denver, CO 80217                                              Unliquidated
                                                                         Disputed

           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                           No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                         Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                     $52,011.15          $100.00
           Internal Revenue Service                                  Check all that apply.
                                                                         Contingent
           Ogden, UT 84201                                               Unliquidated
                                                                         Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     2018, 2019, 2020

           Last 4 digits of account number 2659                      Is the claim subject to offset?

           Specify Code subsection of PRIORITY                           No
           unsecured claim: 11 U.S.C. § 507(a) (8)                       Yes


 2.3       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                       $7,500.00         $7,500.00
           Louisiana Department of Revenue                           Check all that apply.
           POB 201                                                       Contingent
           Baton Rouge, LA 70821                                         Unliquidated
                                                                         Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     2019 and 2020 Corporate withholding

           Last 4 digits of account number 2659                      Is the claim subject to offset?

           Specify Code subsection of PRIORITY                           No
           unsecured claim: 11 U.S.C. § 507(a) (8)                       Yes


Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 1 of 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                   26385                               Best Case Bankruptcy



                20-10616 - #143 File 09/08/20 Enter 09/08/20 15:39:24 Main Document Pg 3 of 8
                                                                                                                                                                 9/08/20 2:54PM


 Debtor       RWDY, Inc.                                                                                      Case number (if known)   20-10616
              Name

 2.4       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                            $439.94        $439.94
           Louisiana Workforce Commission                            Check all that apply.
           1001 North 23rd Street                                        Contingent
           Baton Rouge, LA 70802                                         Unliquidated
                                                                         Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     1st Quarter for 2020

           Last 4 digits of account number 4446                      Is the claim subject to offset?

           Specify Code subsection of PRIORITY                           No
           unsecured claim: 11 U.S.C. § 507(a) (8)                       Yes


 2.5       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                        $23,794.58         $23,794.58
           New Mexico Sales Tax                                      Check all that apply.
           1200 S St. Francies Drive                                     Contingent
           Santa Fe, NM 87504                                            Unliquidated
                                                                         Disputed

           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                           No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                         Yes


 2.6       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                            $720.00        $720.00
           Oklahoma Tax Commission                                   Check all that apply.
           2501 North Lincoln Blvd.                                      Contingent
           Oklahoma City, OK 73194                                       Unliquidated
                                                                         Disputed

           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                           No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                         Yes


 2.7       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                         $2,012.64         $2,012.64
           Texas Workforce Commission                                Check all that apply.
           12455 Beechnut                                                Contingent
           Houston, TX 77072                                             Unliquidated
                                                                         Disputed

           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                           No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                         Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 2 of 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy



               20-10616 - #143 File 09/08/20 Enter 09/08/20 15:39:24 Main Document Pg 4 of 8
                                                                                                                                                              9/08/20 2:54PM


 Debtor       RWDY, Inc.                                                                              Case number (if known)            20-10616
              Name

 3.1      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,711.69
          AXA Equitible Life Insurance
          1290 Avenue of the Americas                                            Contingent
          14th Floor                                                             Unliquidated
          New York, NY 10104                                                     Disputed

          Date(s) debt was incurred                                          Basis for the claim:    401 (K) Plan
          Last 4 digits of account number       RWDY, Inc.                   Is the claim subject to offset?      No       Yes

 3.2      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $418,939.35
          BDO
          1100 Peachtree Street NE                                               Contingent
          Suite 700                                                              Unliquidated
          Atlanta, GA 30309                                                      Disputed

          Date(s) debt was incurred                                          Basis for the claim:

          Last 4 digits of account number       RWDY, Inc.                   Is the claim subject to offset?      No       Yes

 3.3      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $18,213.04
          Blue Cross Blue Shield of Texas                                        Contingent
          PO Box 650615                                                          Unliquidated
          Dallas, TX 75265                                                       Disputed
          Date(s) debt was incurred                                          Basis for the claim:
          Last 4 digits of account number       RWDY, Inc.                   Is the claim subject to offset?      No       Yes

 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $447,900.00
          Chase Bank                                                             Contingent
          3033 Youree Drive                                                      Unliquidated
          Shreveport, LA 71104                                                   Disputed
          Date(s) debt was incurred                                          Basis for the claim:    PPP Loan
          Last 4 digits of account number       2659                         Is the claim subject to offset?      No       Yes

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $769,620.90
          EIN CAP, INC.
          160 Pearl Street                                                       Contingent
          5th Floor                                                              Unliquidated
          New York, NY 10005                                                     Disputed

          Date(s) debt was incurred                                          Basis for the claim:

          Last 4 digits of account number       RWDY, Inc.                   Is the claim subject to offset?      No       Yes

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $889,000.52
          Fox Capital Group, Inc.
          300 E. 56th Street                                                     Contingent
          Suite 6 J                                                              Unliquidated
          New York, NY 10021                                                     Disputed

          Date(s) debt was incurred                                          Basis for the claim:

          Last 4 digits of account number       RWDY, Inc.                   Is the claim subject to offset?      No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.   $250,000 - $500,00
          Jason Brazzel                                                          Contingent
          1000 Chinaberry Road                                                   Unliquidated
          Suite 303                                                              Disputed
          Bossier City, LA 71111                                                             Termination Rights under the Drill Pro Consulting,
                                                                             Basis for the claim:
          Date(s) debt was incurred                                          LLC Purchase and Sale Agreement under Article V Termination
          Last 4 digits of account number       RWDY, Inc.                   Rights. - See Exhibit 7
                                                                             Is the claim subject to offset?      No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 3 of 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy



               20-10616 - #143 File 09/08/20 Enter 09/08/20 15:39:24 Main Document Pg 5 of 8
                                                                                                                                                             9/08/20 2:54PM


 Debtor       RWDY, Inc.                                                                              Case number (if known)            20-10616
              Name

                                                                                                                                                           Yet to Be
 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         Determined
          Kenneth Lowery                                                         Contingent
          1000 Chinaberry Road                                                   Unliquidated
          Suite 303                                                              Disputed
          Bossier City, LA 71111                                                             Termination Rights under the Drill Pro Consulting,
                                                                             Basis for the claim:
          Date(s) debt was incurred                                          LLC Purchase and Sale Agreement under Article V Termination
          Last 4 digits of account number       RWDY, Inc.                   Rights. - See Exhibit 7
                                                                             Is the claim subject to offset?      No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $6,522.75
          Maureen Blackburn Jennings
          Attorney at Law                                                        Contingent
          4407 Blossom Street                                                    Unliquidated
          Houston, TX 77007                                                      Disputed

          Date(s) debt was incurred                                          Basis for the claim:    Services rendered
          Last 4 digits of account number       RWDY, Inc.                   Is the claim subject to offset?      No       Yes

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $28,504.41
          McDermott, Will & Emery                                                Contingent
          PO Box 6043                                                            Unliquidated
          Chicago, IL 60680                                                      Disputed
          Date(s) debt was incurred                                          Basis for the claim:
          Last 4 digits of account number       RWDY, Inc.                   Is the claim subject to offset?      No       Yes

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $156,299.64
          Mr Advance
          35-12 19th Avenue                                                      Contingent
          Suite 3W                                                               Unliquidated
          Astoria, NY 11105                                                      Disputed

          Date(s) debt was incurred                                          Basis for the claim:

          Last 4 digits of account number       RWDY, Inc.                   Is the claim subject to offset?      No       Yes

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $369,613.00
          Queen Funding
          101 Chase Avenue                                                       Contingent
          Suite 208                                                              Unliquidated
          Lakewood, NJ 08701                                                     Disputed

          Date(s) debt was incurred                                          Basis for the claim:

          Last 4 digits of account number       RWDY, Inc.                   Is the claim subject to offset?      No       Yes

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $1,529,688.00
          Tailored Fund Cap LLC
          1967 Wehrle Drive                                                      Contingent
          Suite 1 #086                                                           Unliquidated
          Buffalo, NY 14221                                                      Disputed

          Date(s) debt was incurred                                          Basis for the claim:

          Last 4 digits of account number       RWDY, Inc.                   Is the claim subject to offset?      No       Yes

 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.   Yet To Be Determined
          Tap Rock Resources, LLC
          c/o Holland & Hart LLP                                                 Contingent
          110 North Guadalupe                                                    Unliquidated
          Suite 1                                                                Disputed
          Santa Fe, NM 87501                                                                Third-Party Complaint - Case No.
                                                                             Basis for the claim:
          Date(s) debt was incurred                                          2:20-cv-00170-WJ-CG
          Last 4 digits of account number       RWDY, Inc.                   Is the claim subject to offset?      No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 4 of 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy



               20-10616 - #143 File 09/08/20 Enter 09/08/20 15:39:24 Main Document Pg 6 of 8
                                                                                                                                                                 9/08/20 2:54PM


 Debtor       RWDY, Inc.                                                                              Case number (if known)            20-10616
              Name

 3.15      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.           $4,017,875.00
           Tiger Capital Group                                                   Contingent
           99 Park Avenue                                                        Unliquidated
           New York, NY 10016                                                    Disputed
           Date(s) debt was incurred                                         Basis for the claim:
           Last 4 digits of account number      RWDY, Inc.                   Is the claim subject to offset?         No      Yes

 3.16      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.           $2,530,614.50
           Vernon
           99 Washington Avenue                                                  Contingent
           Suite 1008                                                            Unliquidated
           Albany, NY 12260                                                      Disputed

           Date(s) debt was incurred                                         Basis for the claim:

           Last 4 digits of account number      RWDY, Inc.                   Is the claim subject to offset?         No      Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the        Last 4 digits of
                                                                                                      related creditor (if any) listed?              account number, if
                                                                                                                                                     any
 4.1       Internal Revenue Service
           Centralized Insolvency Operation                                                           Line     2.2
           PO Box 7346
                                                                                                             Not listed. Explain
           Philadelphia, PA 19101

 4.2       Stewart Robbins Brown & Altazan
           301 Main Street, Suite 1640                                                                Line     3.16
           PO Box 2348
                                                                                                             Not listed. Explain
           Baton Rouge, LA 70821

 4.3       THOMPSON & KNIGHT LLP
           Attn: Lauren Timmons                                                                       Line     3.14
           One Arts Plaza
                                                                                                             Not listed. Explain
           1722 Routh Street,Suite 1500
           Dallas, TX 75201


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                          Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.          $                     86,871.31
 5b. Total claims from Part 2                                                                            5b.    +     $                 11,185,502.80

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.          $                    11,272,374.11




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 5 of 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy



               20-10616 - #143 File 09/08/20 Enter 09/08/20 15:39:24 Main Document Pg 7 of 8
                                                                                                                                                9/08/20 2:54PM




 Fill in this information to identify the case:

 Debtor name         RWDY, Inc.

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF LOUISIANA SHREVEPORT DIVISION

 Case number (if known)         20-10616
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule       F
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          September 8, 2020                       X /s/ Brian T. Owen
                                                                       Signature of individual signing on behalf of debtor

                                                                       Brian T. Owen
                                                                       Printed name

                                                                       President
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy




               20-10616 - #143 File 09/08/20 Enter 09/08/20 15:39:24 Main Document Pg 8 of 8
